On reconsideration of this case after rehearing granted because plaintiff-in-error's request for oral argument had been overlooked, and after hearing oral argument pursuant to rehearing granted, we conclude that our opinion and judgment entered herein on the 2nd day of February, 1940, in which we affirmed the judgment of the lower court should be adhered to.
  It is so ordered. *Page 684
TERRELL, C. J., WHITFIELD, BUFORD, CHAPMAN and THOMAS, J. J., concur.
Justice BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.